DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-18 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higgins et al. (US 2007/0011334) 

With respect to claim 1, Higgins discloses: input, by at least the processor into a memory, a workflow and serially progressing through the workflow in a flow sequence ([0091]-[0092]); 
wherein the workflow is configured with multiple execution paths that include a plurality of decision elements for controlling access to different portions of the execution paths, wherein the multiple execution paths lead to a plurality of terminal elements associated with a plurality of user interfaces ([0092], [0121], [0123]); 

(i) executing a prediction that predicts a resulting path of the first decision element to predict a first user interface from the plurality of user interfaces that may be encountered subsequently in the flow sequence as part of a first terminal element; and (ii) pre-building the first user interface that is predicted prior to encountering the first terminal element ([0198]); 
in response to the flow sequence reaching the first terminal element, display the pre-built first user interface on a display device ([0202]); and 
in response to the flow sequence reaching a second terminal element, discard the pre-built first user interface and generate a second user interface associated with the second terminal element ([0206]).

With respect to claims 7 and 13, they recite similar limitations as claim 1 and is therefore rejected under the same citations and rationale.

With respect to claim 2, Higgins discloses: wherein the instructions for pre-building the first user interface that is predicted further comprise instructions to cause the processor to: generate a structure and associated data of the first user interface in the memory; and maintain the first user interface internal in the memory without rendering the first user interface on the display device until the processor confirms that the flow sequence reaches the first terminal element to trigger that first user interface ([0100]).

With respect to claims 8 and 14, they recite similar limitations as claim 2 and is therefore rejected under the same citations and rationale.
Allowable Subject Matter
Claims 3-6, 9-12, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/WISSAM RASHID/           Primary Examiner, Art Unit 2195